It has never been the law in this state that a pleading must have the signature of the clerk of the court, in which the cause *Page 1017 
of action that supports the pleading is pending or that any specific file mark be placed thereupon, before the pleading will be considered as filed. If such were the rule, the mere neglect of the clerk could deprive a litigant of his substantial rights.
In this cause the appellant, plaintiff below, filed on April 21, 1927, its first supplemental petition which it addressed to the "First Amended Original Answer" and "to the cross action therein interposed by the said L. R. Hicks, Jr."
This pleading specially excepts to paragraph 3 of Hicks' pleading and points out and refers to the subject-matter of such paragraph.
Likewise appellant in such pleading denied the allegations found in paragraph 4 of Hicks' pleading, and specially excepted to paragraph 5 of Hicks' pleading; and pointed out the substance of paragraphs 4 and 5 of Hicks' pleading in such a way as to make plain the subject-matter found therein; and appellant specially excepted to paragraphs 6, 7, and 8 of Hicks' "Amended Answer and Cross Action."
A carbon copy of Hicks' pleading, so answered by appellant, was found, and was tendered to the court as evidence tending to support Hicks' contention that the cross-action was not barred by limitation.
An inspection of the carbon copy and the "plaintiff's First Supplemental Petition" shows conclusively that the "supplemental petition" was indeed and in fact filed in reply to the pleading, a carbon copy of which was found and produced. It is in substance, in all essentials, the identical cross-action shown in the pleading on which the parties went to trial.
The evidence is conclusive that appellant treated the pleading as a live, filed pleading, and considered it of enough moment to require a vigorous reply thereto.
No evidence was introduced tending to prove that no such pleading was ever in existence. Only negative testimony is found in the record, viz., that the clerk's file docket fails to show such a pleading was filed and that none has been found in the papers.
The burden of proof was upon the appellant to show that no cross-action was filed, prior to the filing of the one upon which the trial was had, and, if filed, that it was filed too late to toll the statute. That burden was not met.
As to the introduction of the testimony given by Hicks (now deceased) on a former trial between Hicks and appellant, in a suit where Hicks was asking for judgment against appellant on some contract, under which Hicks claimed he had earned certain commissions promised him, the appellant was responsible for bringing out, through Hicks, on cross-examination, the fact that Hicks had executed the note sued upon here; that Hicks had paid $200 on the note at a time when he was claiming the commissions; that the note grew out of the sale of oil leases by appellant to Hicks.
Under fire, as it were, Hicks went into the matters and explained the lease transaction and the note transaction; testifying that the note was an accommodation note, that, although he had paid $3,800, and was entitled to leases covering 380 acres, no lease had ever been assigned to him.
Appellant was responsible for bringing out this testimony, and believed that it was so pertinent to the issue of whether it owed Hicks, or Hicks in fact owed it, that much importance was apparently attached to it by appellant. There was brought out the fact that a suit was pending at that time on the note.
The issue in that suit was substantially the same as the issue here: "Does Hicks owe appellant, or does appellant owe Hicks ?"
Under the circumstances, as shown in the record, the writer does not believe that the cold arm of the law will shut the door to this evidence, when Hicks' lips have been closed by the Grim Reaper.
By way of a pleading in confession and avoidance, appellant, answering Hicks' cross-action, specifically admitted the execution of the written contract relating to the leases, and sought to avoid all liability to Hicks under the contract by certain averments.
Appellant introduced no evidence to support its allegations, made in answer to Hicks' cross-action.
The writer specially concurs in the affirmance of the judgment of the trial court.